Citation Nr: 0010392	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-20 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include a scar.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to an increased evaluation for postoperative 
residuals of a medial and lateral meniscectomy of the right 
knee, currently evaluated as 10 percent disabling.

4.  Entitlement to an initial evaluation in excess of 10 
percent for anterior cruciate ligament deficiency of the left 
knee, to include degenerative joint disease.

5.  Entitlement to an initial compensable evaluation for 
plantar fasciitis of the right foot.

6.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran had active service from 
November 1967 to September 1971, from June 1975 to August 
1975, from September 1975 to February 1978, and from November 
1980 to February 1998.

The veteran's claim for service connection for a right 
shoulder disorder is discussed in the REMAND portion of this 
decision following the ORDER below.


FINDINGS OF FACT

1.  A scar on the veteran's head was noted at the time of his 
November 1997 retirement examination and at a May 1998 VA 
examination.

2.  The veteran reported right shoulder pain at the time of 
his November 1997 retirement examination, and a May 1998 
examination report ascribed one possible cause of right 
shoulder pain as muscle spasm.

3.  The veteran's right knee is productive of instability and 
a six degree loss of range of extension, with complaints of 
pain.

4.  The veteran's left knee is not productive of instability, 
but is productive of a five degree loss of range of 
extension, with complaints of pain.

5.  The veteran's plantar fasciitis of the right foot is 
productive of complaints of pain, but without functional loss 
of use due to pain.

6.  The veteran's gastroesophageal reflux has been treated 
with medication and in-service surgeries, and is not 
productive of multiple small eroded or ulcerated areas of the 
esophagus.


CONCLUSIONS OF LAW

1.  A scar on the veteran's head was incurred during service.  
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).

2.  The veteran's claim for service connection for a right 
shoulder disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The criteria for a 10 percent evaluation for instability 
of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.40, 4.71a, Diagnostic Code 
5257 (1999).

4.  A separate 10 percent evaluation for limitation of 
extension of the right knee is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.40, 4.71a, 
Diagnostic Code 5261 (1999).

5.  The criteria for an initial evaluation in excess of 10 
percent for limitation of extension of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.40, 4.71a, Diagnostic Code 5261 (1999).

6.  The criteria for an initial compensable evaluation for 
plantar fasciitis of the right foot have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.40, 
4.71a, Diagnostic Code 5284 (1999).

7.  The criteria for an initial evaluation in excess of 10 
percent for gastroesophageal reflux have not bee met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.31, 
4.114, Diagnostic Code 7307 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  However, the threshold 
question in any claim for VA benefits is whether the claim is 
well grounded.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  For the following reasons and bases, the Board finds 
the veteran's claims for service connection are well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, the Board finds that the veteran has presented 
claims which are plausible.  The Board is also satisfied that 
all relevant facts have been properly developed, except for 
the veteran's claim for service connection for a right 
shoulder disorder, which requires additional development. 

The veteran's November 1997 retirement examination report 
noted that the veteran had a scar on top of his head as a 
result of a motor vehicle accident.  That report also noted 
that the veteran had complaints of right shoulder pain that 
had existed for the previous 20 years. 

In May 1998, the veteran was afforded a VA examination report 
by the RO.  The veteran informed the examiner that he 
sustained a head injury in 1980 while riding a motorcycle.  
The veteran denied loss of consciousness, but reported that 
he required 42 stitches in the emergency room.  The veteran 
also reported that he had a non-specific right shoulder 
injury during service, and that since then, he has had 
occasional pain.  Objectively, the examiner stated that the 
veteran had a well-healed scar on the top of his cranium, and 
that he was neurologically normal.  The examiner also 
diagnosed the veteran with a symptomatic right shoulder 
without specific findings that would suggest an etiological 
diagnosis, with the exception of mild muscle spasm.

In light of the above, the Board finds that service 
connection is warranted for a scar on top of the veteran's 
head.  In this respect, the scar was noted at the time of his 
retirement examination, and was present at the time of his VA 
examination in May 1998.  The Board thus finds that service 
connection is warranted for this scar. 

In the same manner, the Board finds that the veteran's claim 
for a right shoulder disorder is well grounded, but that 
further information is required before an informed decision 
can be made.  Towards this end, while the veteran reported a 
painful right shoulder at the time of his retirement 
examination in November 1997, and again in May 1998, it was 
not clear whether the veteran currently has a chronic right 
shoulder disorder.  The only thing diagnosed at that time of 
the May 1998 VA examination was mild muscle spasm, which was 
not necessarily characterized as chronic.  Thus, the Board 
finds that further information on this issue is required.

Evaluations

The veteran's claims for higher evaluations are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a mere allegation that a service-connected 
disability has increased in severity is sufficient to render 
the claim well grounded.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board can also reasonably find that a challenge 
to an initial evaluation is similarly well grounded.  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that the VA has fulfilled its duty to 
assist the veteran.

In a recent decision, the Court distinguished between an 
appeal of a decision denying a claim for an increased rating 
from an appeal resulting from a veteran's dissatisfaction 
with an initial rating assigned at the time of a grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the latter event, the Court, citing the VA's 
position, held that "staged" ratings could be assigned, in 
which separate ratings can be assigned for separate periods 
of time based on the facts found.  This is a somewhat 
different view than that found in Francisco, in which the 
Court held that the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
In that case, however, an increased rating was at issue.

I.  Knees

By way of background, a May 1978 rating decision granted 
service connection for postoperative residuals of a medial 
and lateral meniscectomy of the right knee, assigning a 10 
percent evaluation under Diagnostic Code 5257.  The veteran 
returned to active service from July 1980 to February 1998, 
and a 10 percent evaluation has been in effect from March 
1998 to date.  The June 1998 rating decision on appeal 
granted service connection for anterior cruciate ligament 
deficiency of the left knee, with degenerative joint disease, 
assigning a 10 percent evaluation for this disorder under 
Diagnostic Code 5257.  The veteran's service medical records 
reflect numerous surgeries on both knees during his active 
service.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1998).  By way of 
reference, Plate II of 38 C.F.R. § 4.71 provides that full 
range of motion of the knee is zero degrees of extension to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (1999).

Diagnostic Code 5257 provides that slight recurrent 
subluxation or lateral instability warrants a 10 percent 
evaluation, while moderate recurrent subluxation or lateral 
instability warrants a 20 percent evaluation.  Finally, a 30 
percent evaluation, the highest under this Diagnostic Code, 
is warranted for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).

Additionally, Diagnostic Code 5260, which evaluates loss of 
flexion of the leg, provides that flexion limited to 60 
degrees does not warrant a compensable evaluation, while 
flexion limited to 45 degrees warrants a 10 percent 
evaluation.  Flexion of the leg limited to 30 degrees 
warrants a 20 percent evaluation, while a 30 percent 
evaluation, the highest under this Diagnostic Code, is 
warranted when flexion is limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  

Diagnostic Code 5261 evaluates limitation of extension.  
Extension of the leg limited to 5 degrees warrants a 
noncompensable evaluation, while a 10 percent evaluation is 
warranted when extension is limited to 10 degrees.  When 
extension of the leg is limited to 15 degrees, a 20 percent 
evaluation is warranted, while a 30 percent evaluation is 
warranted when extension is limited to 20 degrees.  A 40 
percent evaluation is warranted when extension is limited to 
30 degrees, while a 50 percent evaluation, the highest under 
this Diagnostic Code, is warranted when extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

A VA General Counsel Precedent Opinion provides for multiple 
ratings for arthritis under Diagnostic Code 5003-5010 (for 
degenerative and posttraumatic arthritis, respectively) and 
Diagnostic Code 5257 (for subluxation or lateral 
instability).  VAOPGCPREC 23-97 (issued July 1, 1997).  That 
opinion, summarizing case and statutory law, held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  Under 
VAOPGCPREC 9-98 (issued August 14, 1998), the VA General 
Counsel held that a separate rating for arthritis may be 
assigned based upon X-ray findings and limitation of motion 
that does not rise to a compensable level under DC 5260 or DC 
5261.  In a similar manner, a separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.

A.  Right Knee

The veteran's challenge of the evaluation assigned to his 
right knee is a claim for an increased evaluation.  

As a result of his current claim, the veteran was afforded a 
VA examination in May 1998.  The veteran reported that his 
right knee exhibited a low level of pain most of the time, 
which would become worse with cold weather or weather 
changes, or with a blow on the knee.  The veteran stated that 
stamina had not decreased, but he could not walk as quickly 
as before.  The veteran walked with a normal gait, with no 
immediate distress.  Objectively, there was 10 degrees of 
varus deformity with hypertrophy.  Crepitus was present 
throughout movements, but range of motion was described as 
normal.  He did not complain of pain with movement, and there 
was no instability.  Lower extremity strength was 5/5 
bilaterally.  The veteran was diagnosed with degenerative 
joint disease of the right knee.  (Parenthetically, a 
diagnosis of degenerative joint disease was also contained in 
a September 1994 Report of Medical Board.)

In July 1998, the veteran sought another examination, which 
was provided by a United States Air Force physician.  The 
veteran reported that he had five surgeries on his right 
knee, with the most recent in 1993.  The veteran was 
described as ambulatory, but with an antalgic gait.  The 
right knee had multiple well-healed scars, and as seen in May 
1998, varus deformity.  In contrast to the May 1998 findings, 
the Air Force physician noted instability, as demonstrated by 
a positive Lachman's and anterior drawer tests.  Range of 
motion was from 6 degrees to 115 degrees.  Referencing X-ray 
reports, the physician also stated that severe degenerative 
changes were present.

Initially, the Board notes that as this claim is merely a 
claim for an increased evaluation, a staged rating is not 
warranted, as contemplated by Fenderson.  The veteran's right 
knee has been assigned a 10 percent disability evaluation 
under Diagnostic Code 5257.  In light of the above, the Board 
finds that a 10 percent evaluation is warranted for lateral 
instability under that diagnostic code, and a separate 10 
percent evaluation is warranted under Diagnostic Code 5261, 
for limitation of extension.  In this respect, the most 
recent evidence, the July 1998 Air Force report, reflects 
that the veteran had some instability; however, that report 
did not indicate that the instability was moderate or severe.  
Further, that report indicated that the veteran had some loss 
of extension and flexion, although not to a compensable 
level.  The Board thus finds the veteran's credible 
complaints of pain, in conjunction with some functional loss, 
to warrant a separate 10 percent evaluation for loss of 
extension under Diagnostic Code 5261.  However, as the 
veteran's extension was to 6 degrees, the Board finds that a 
20 percent evaluation is not warranted under Diagnostic Code 
5261.  Similarly, as the veteran's flexion was to 115 
degrees, the Board finds that a 20 percent evaluation is not 
warranted under Diagnostic Code 5260.

B.  Left Knee

As noted above, the veteran was afforded a VA examination in 
May 1998.  The veteran's history was reviewed, and he 
reported that his left knee was in fact more painful than the 
right.  The veteran had a normal gait.  Objectively, the left 
knee displayed mild hypertrophy and mild varus deformity, 
with crepitus throughout motion.  Range of motion was 
characterized as normal, and there was no instability.  Non-
tender scars were also noted.  Degenerative joint disease was 
diagnosed.

In July 1998, the veteran sought a further examination by an 
Air Force physician.  The veteran related his history, and 
that more recently, he had ongoing pain and instability.  
Also as noted above, the veteran had an antalgic gait.  Range 
of motion of the left knee was from 5 degrees to 120 degrees, 
and varus deformity was noted.  The Lachman test was normal, 
indicating a lack of instability.  Referencing X-ray reports, 
the Air Force physician noted that the veteran also had 
severe degenerative joint disease in the left knee.

Initially, the Board notes that while slight differences 
exist between the May 1998 VA examination report and the 
report generated by an Air Force physician in July 1998, 
these reports really contain nothing more than different 
nomenclature describing substantially the same 
symptomatology.  38 C.F.R. § 4.2 (1999).  Thus, the Board 
finds that a staged rating is not warranted in this case.  
The RO has assigned a 10 percent evaluation for the left knee 
under Diagnostic Code 5257, which evaluates knee disability 
due to instability or laxity.  As neither has been shown 
during the pendency of the claim, the Board finds that a 
diagnostic code that contemplates limitation of motion and 
pain would be a more appropriate measure of disability.  

In this claim, the Board finds that a 10 percent evaluation 
under Diagnostic Code 5261, which evaluates limitation of 
extension, is warranted, rather than a 10 percent evaluation 
under Diagnostic Code 5257.  Towards this end, while the 
veteran's limitation of extension does not necessarily rise 
to a compensable level, the limitation of extension to 5 
degrees exhibited in July 1998, in conjunction with the 
veteran's complaints of pain, would allow for a 10 percent 
evaluation.  However, the veteran's limitation of extension, 
as well as his limitation of flexion, even with pain, are not 
commensurate with the criteria that would lead to a 20 
percent evaluation under either Diagnostic Code 5260 or 5261.




C.  Conclusion

In granting a separate 10 percent evaluation for the 
veteran's right knee disability, the Board has also taken 
into account pain, as is required under the provisions of 38 
C.F.R. § 4.40, 4.45 and 4.59, as well as the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional 
loss due to pain in cases supported by adequate pathology.  
In so doing, the Board has in fact considered functional loss 
of use due to pain in granting separate 10 percent 
evaluations for loss of range of motion in the right knee.  
In the same manner, the 10 percent evaluation currently 
assigned for the left knee contemplates functional loss due 
to pain.

Finally, the Board notes that evaluations under alternative 
diagnostic codes are not warranted.  As the veteran does have 
range of motion of both legs, an evaluation under Diagnostic 
Code 5256 is not warranted.  Similarly, there is no evidence 
that the veteran's tibia and fibula have malunion or 
nonunion, which would provide for an evaluation under 
Diagnostic Code 5262.

II.  Plantar Fasciitis

A December 1997 entry into service medical records noted 
complaints of plantar fasciitis of the right foot that had 
been ongoing for somewhat more than the previous year.  
Complaints of increased pain with activity were recorded.  A 
supportive shoe was prescribed.

In May 1998, the veteran was afforded a VA examination.  The 
veteran reported intermittent right foot pain, and that most 
recently, he had to wear a brace at night.  He further 
reported that his pain would begin in the heel and run along 
the plantar surface.  Objectively, the veteran's gait was 
characterized as normal, and lower extremity strength was 
5/5.  Range of motion of the right foot was full, with no 
abnormality or deformity visualized.  There was no tenderness 
to palpation.  The examiner stated that the veteran's right 
foot was symptomatic, but without objective findings on 
examination.  Functional loss of use due to pain was 
described as minimal.

The veteran's plantar fasciitis has been rated under 
Diagnostic Code 5284, which evaluates foot injuries.  A 
moderate foot injury warrants a 10 percent evaluation under 
that diagnostic code, while a 20 percent evaluation is 
warranted for a moderately severe foot injury.  A 30 percent 
evaluation, the highest under that code, is warranted for a 
severe foot injury (although loss of use of the foot would 
warrant a 40 percent evaluation.)  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1999).

As this claim is a challenge to an initial evaluation, the 
possibility of a staged rating must be considered.  See 
Fenderson, supra.  However, the record does not reflect, nor 
does the veteran contend, that the symptomatology 
attributable to his foot has fluctuated during the course of 
this claim, and the Board finds that in this case, a staged 
rating is not warranted.  In light of the above, the Board 
finds that the preponderance of the evidence is against an 
initial compensable evaluation for plantar fasciitis of the 
right foot.  In this claim, the evidence reflects that the 
level of disability attributable to this disorder is at most 
slight, even considering the veteran's pain.  See Fenderson, 
supra.  The rating schedule, however, finds that the level of 
disability must be at least moderate to warrant a compensable 
evaluation.  As the veteran's level of disability has not 
been characterized by the VA examiner who conducted the May 
1998 VA examination as at least moderate, the Board finds 
that the preponderance of the evidence is against an initial 
compensable evaluation for this disability.  In doing so, the 
Board has considered the holding in DeLuca, but as the 
examiner stated in May 1998 that the veteran's functional 
loss of use due to pain was minimal, the Board must find that 
the preponderance of evidence is against the claim.

III.  Gastroesophageal Reflux

In June 1992, the veteran underwent endoscopy as a result of 
gastroesophageal reflux disease and peptic ulcer disease with 
a duodenal ulcer.  Mild duodenitis with superficial erosions 
was noted as a result of the procedure.  Other service 
medical records also reflect ongoing stomach complaints.  In 
January 1998, shortly before his retirement from active 
service, the veteran was provided an endoscopy.  Mild 
duodenitis was visualized in the duodenum, and mild internal 
gastritis was visualized in the stomach.  A follow-up record 
from February 1998 reflected that the veteran reported only 
occasional symptoms.  Zantac was given.

In May 1998, as a result of this current claim, the veteran 
was provided a VA examination.  He informed the examiner that 
he had a long history of esophageal reflux, and that his most 
recent endoscopy was performed two years previously.  The 
veteran also reported that he had occasional heartburn, but 
very little as compared to previously.  The examiner found 
that the veteran's current symptomatology was minimal.

This claim is a challenge to an initial evaluation, and thus 
the possibility of a staged rating must be considered.  
However, as it appears that the veteran's symptomatology 
attributable to this disorder has remained essentially 
static, the Board finds that a staged rating is not warranted 
here.  The RO has evaluated this disorder under Diagnostic 
Code 7307, which provides that a 10 percent evaluation is 
warranted when chronic gastritis is present, manifested by 
small nodular lesions, and symptoms.  A 30 percent evaluation 
is warranted in the presence of multiple small eroded or 
ulcerated areas and visualized via gastroscope, with 
symptomatology.  More severe symptomatology would warrant the 
highest evaluation of 60 percent.  38 C.F.R. § 4.114, 
Diagnostic Code 7307 (1999).

In light of the above, the Board finds that the preponderance 
of the evidence is against an initial evaluation in excess of 
the currently assigned 10 percent evaluation for 
gastroesophageal reflux.  Towards this end, the January 1998 
endoscopy did not reflect the presence of small eroded or 
ulcerated areas, a requirement for a higher evaluation.  
Thus, the Board finds that the currently assigned 10 percent 
evaluation is proper, and that the preponderance of the 
evidence is against this claim.

IV.  Conclusion

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1999).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that his service-
connected disabilities have resulted in marked interference 
with his employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a scar on the head is granted.

The veteran's claim for service connection for a right 
shoulder disorder is well grounded.

Subject to the laws governing monetary payments, a 10 percent 
evaluation is warranted for lateral instability of the right 
knee.

A separate 10 percent evaluation is assigned for effective 
loss of range of extension of the right knee.

An initial evaluation in excess of 10 percent for the 
veteran's left knee is denied.

An initial compensable evaluation for plantar fasciitis of 
the right foot is denied.

An initial evaluation in excess of 10 percent for 
gastroesophageal reflux is denied.

REMAND

As noted above, it is not completely clear from the claims 
file that the veteran currently has a right shoulder disorder 
that is chronic in nature.  In light of this, this portion of 
the claim is REMANDED for the following action:

1.  The RO is requested to afford the 
veteran an examination by an appropriate 
examiner to ascertain the nature, 
severity and etiology of any and all 
right shoulder disorders which may be 
present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner must be 
conducted, and should include X-ray 
studies.  The examiner is requested to 
review the veteran's claims file, and 
relate whether the veteran currently has 
a chronic right shoulder disorder that is 
in any way related to in-service 
complaints.  A complete rationale for 
each opinion expressed should be set 
forth.  Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1999), the 
claims file must be made available to the 
examiner for review.

2.  Thereafter, the RO should again 
adjudicate the veteran's claim for 
service connection for a right shoulder 
disorder on the basis of all the evidence 
of record.  If the benefit sought is not 
granted in full, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate opportunity 
to respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 
- 13 -


- 1 -


